Citation Nr: 0803364	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a lung disorder, 
to include as due to Agent Orange exposure.

2.	Entitlement to service connection for a disability 
manifested by abdominal pain.

3.	Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.   

4.	Entitlement to an initial rating in excess of 40 percent 
for a service connected back disability, to include 
residuals of a fracture of the second lumbar vertebra (L-
2). 


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from August 2003 and July 2004 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In August 2003 the RO denied granted service connection for a 
lumbar spine disability (diagnosed as fracture, transverse 
process, L-2, lumbar spine), evaluating it at 40 percent, and 
denied service connection for prostate cancer and a lung 
disorder (claimed as "spots on the lungs").  The RO issued 
a notice of the decision in August 2003.  The veteran timely 
filed a Notice of Disagreement (NOD) in January 2004 and 
February 2004.  

Subsequently, in July 2004, the RO issued another decision 
and notice of decision, which continued the 40 percent 
evaluation for the veteran's service connected lumbar spine 
disability, and denied service connection for a lung disorder 
(claimed as spots on the lungs and difficulty breathing), 
prostate cancer and a disorder manifested by abdominal pain.  
The veteran timely submitted an NOD in September 2004, and 
the RO provided a Statement of the Case (SOC) in May 2005.  
Thereafter, in June 2005, the veteran timely filed a 
substantive appeal, and then, in August 2005, November 2005, 
August 2006 and April 2007 the RO provided Supplemental 
Statements of the Case (SSOCs).    

The veteran initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing in 
July 2005 and again in January 2007.  38 C.F.R. § 20.704(e).

While the RO did not address the issue of reopening the 
veteran's claim for service connection for a lung disorder, 
the Board itself must make a determination as to whether new 
and material evidence has been received to reopen the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the RO's finding.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  

With respect to the veteran's claim for service connection 
for prostate cancer and referral for consideration of an 
extraschedular rating for his service connected back 
disability, these aspects of the appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The RO denied the veteran's claim for service connection 
for a lung disorder, in an October 1970 decision; the 
veteran did not appeal that decision.

3.	The evidence submitted since the October 1970 decision 
consists of VA medical records spanning 2002 to 2005 
pertaining to the veteran's claimed lung disorder, as well 
as newspaper articles indicating that veterans who served 
in Panama in the 1960s and 1970s had exposure to Agent 
Orange; this evidence is new and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim for a lung disorder.

4.	The veteran's service medical records (SMRs) reveal that 
he had scattered fibrosis of the left lung with no acute 
disease; however, his separation examination contained a 
normal clinical assessment of the lungs, and the current 
evidence of record reveals no diagnosis of any lung 
disorder or any medical opinion suggesting a nexus between 
claimed breathing problems and any incident of active 
service.

5.	The veteran's SMRs are negative of any complaint of, 
treatment for, or diagnosis of a disorder manifested by 
abdominal pain; the current medical evidence of record 
discloses no diagnosis of a disorder manifested by 
abdominal pain. 

6.	The veteran's service connected lumbar spine disability is 
manifested by limitation of motion and pain, but not by 
ankylosis of the thoracolumbar spine, incapacitating 
episodes lasting six weeks in the past year necessitating 
bedrest prescribed by a physician, pronounced 
intervertebral disc syndrome or additional neurological 
impairment including but not limited to bowel and bladder 
impairment.

7.	The veteran's service-connected fracture of L-2 is healed 
and the preponderance of the X-ray evidence is against a 
deformity of that vertebral body.


CONCLUSIONS OF LAW

1.	The October 1970 RO decision that denied the veteran's 
service connection claim for a lung disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
October 1970 RO decision is new and material, the service 
connection claim for a lung disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).

3.	Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

4.	Service connection for a disorder manifested by abdominal 
pain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

5.	An initial or staged schedular rating in excess of 40 
percent for a service connected back disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5289, 
5292, 5293, 5295 (2001) & Diagnostic Codes 5237, 5243 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

With respect to the veteran's application to reopen his claim 
for service connection for a lung disorder, the Board has 
rendered a decision in his favor, finding that the RO has 
received new and material evidence to reopen this claim, and 
therefore, a further discussion of the VCAA duties as to this 
aspect of the veteran's claim for service connection for a 
lung disorder is not warranted.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 and October 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his service connection claims, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service, and 
also apprised him that, with respect to his initial higher 
rating claim, he must offer proof that his service connected 
disability was worse than rated.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the March 2004 
letter, and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in an October 2007 correspondence.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the July 2004 RO decision that is the subject of this appeal 
in its March 2004 letter.  With respect to the belated 
Dingess notice, however, where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the belated Dingess notice as to 
effective dates and calculation of disability ratings has 
been rebutted.  In particular, the Board finds it significant 
that the veteran, through his accredited representative, 
submitted a Brief in support of his claims in November 2007, 
after he received the Dingess notice, dated October 2007.  In 
his Brief, the veteran raised no issue with respect to 
effective dates or calculation of disability ratings, or 
otherwise objected to such belated Dingess notification.  
Under such a circumstance, where the veteran clearly has had 
the opportunity to partake in the processing of his claims 
and has not challenged either the effective dates assigned or 
the manner in which VA computes disability ratings after 
having received fully-compliant VCAA notice, the Board finds 
that any presumed prejudice has been rebutted.  It is also 
pertinent to note that as the preponderance of the evidence 
is against the claims for service connection and the claim 
for an increased rating, any question of the appropriate 
rating or effective date with respect to the issues at hand 
is moot.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations with respect to the back disability 
in May 2003, April 2004, July 2005, and February 2007, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.

As for the veteran's service connection claims for a lung 
disorder, and a disorder manifested by abdominal pain, the RO 
did not solicit a medical opinion for the purposes of 
deciding these claims, apparently because the RO did not deem 
such an opinion or examination to be "necessary" to render 
its decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

In the instant case, as explicated below, the evidence of 
record does not reveal that the veteran has a current 
diagnosis of any lung or abdominal disorder.  While there is 
in-service X-ray evidence of scattered fibrosis of the left 
lung, albeit without indication of acute disease, current 
medical reports and post-service X-ray examinations disclose 
no such abnormalities.  The medical evidence of record 
additionally does not suggest that there may be any causal 
link between these claimed disorders and the veteran's active 
service.  The Board thus finds that the medical evidence of 
record is sufficient to resolve this appeal, and VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); accord 
McLendon, supra; see also, Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. New & Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his August 2002 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In October 1970, after considering the veteran's SMRs and 
medical records dated prior to the decision, the RO denied 
the veteran's claim for service connection for a lung 
disease, and also issued a notice of this decision, which 
apprised the veteran of his appellate rights.  The veteran 
thereafter did not submit an NOD with that determination.  As 
such, the Board determines that the October 1970 RO decision 
qualifies as a "final" decision within the meaning of 38 
U.S.C.A. § 7105(c).  The Board, therefore, lacks jurisdiction 
to entertain the veteran's August 2002 claim for service 
connection for a lung disorder, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to this claim.   
 
In the instant case, the post-October record reflects the 
submission of various newspaper articles indicating that the 
military used Agent Orange and other herbicides in Panama 
during the 1960s and 1970s, as well as VA medical records 
denoting the veteran's complaints of shortness of breath.  
The Board determines that these medical records and news 
articles constitute new and material evidence.  This evidence 
qualifies as "new" because it did not exist during or prior 
to the October 1970 RO decision, and it is neither cumulative 
nor redundant of evidence already of record, as it offers new 
information regarding the veteran's allegation that he was 
exposed to Agent Orange during active service as well as an 
account of his complaints of breathing problems post-service.  
This evidence qualifies as "material," as it relates to an 
unestablished fact necessary to substantiate the claim and 
further tends to raise a reasonable possibility of 
substantiating the claim; that is, these reports and articles 
support the claim that he may have had a breathing or lung 
disorder and that he may have had Agent Orange exposure 
during service.  The additional lay evidence is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  In light of this evidence, therefore, the Board 
reopens this claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III addresses this issue.


III. Service Connection 

a. Law & Regulations

Direct Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Chronicity & Continuity 
Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

Presumptive Service Connection
Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to certain chronic diseases, to 
include a malignant tumor, such a disease "must have become 
manifest to a degree of 10 percent or more within 1 year . . 
. from the date of separation from service. . . ."  38 
C.F.R. § 3.307(a)(3).  Only those diseases enumerated in 38 
C.F.R. § 3.309(a) qualify as "chronic" for the purposes of 
the regulation, and those include malignant tumors, among 
others.  38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the 
veteran must have served 90 days or more during a war period 
or after December 31, 1946.  38 C.F.R. § 3.307(a)(1).

For purposes of establishing presumptive service connection 
for a disability resulting from exposure to an herbicide 
agent, a veteran must have has exposure to "an herbicide 
used in support of United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 . . . 
."  38 C.F.R. § 3.307(6) (emphasis added); accord 38 
U.S.C.A. § 1116(f).  In addition, the list of presumptive 
diseases associated with such Vietnam herbicide exposure 
includes respiratory cancers, prostate cancer, soft tissue 
sarcoma and other maladies.  38 C.F.R. § 3.309(e).        

Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
The veteran's February 1968 Report of Medical Examination for 
Induction contains a normal clinical evaluation of all 
systems, to include the lungs, chest, and abdomen.  In the 
accompanying Report of Medical History, the veteran affirmed 
that he had had asthma, with the last attack at age 5 but no 
shortness of breath, pain and pressure in the chest, or 
chronic cough.  He indicated that he had not experienced 
frequent indigestion, stomach or intestinal trouble.    

The veteran's SMRs indicate that he served in the Canal Zone 
in Panama from July 1968 to February 1970.  

His January 1970 Report of Medical Examination for Separation 
contains normal clinical assessments of the lungs, chest and 
abdomen.  A notation on this report, however, indicates that 
in December 1969 X-rays had revealed scattered fibrosis in 
the left lung, with not acute disease.      

In an August 2002 letter the veteran recounted his duties 
while serving in Panama, which included attachment to a 
testing group named "Pot Led."  During this time he 
inspected an antenna, located at a mountain top among tall 
grass brush.       

August 2002 VA medical records indicate that the veteran's 
abdomen was soft and positive for bowel sounds.  He had clear 
breath sounds and normal rate of breathing.  Chest movement 
appeared symmetrical.   

December 2002 and March 2003 VA medical records likewise 
convey that the veteran had a soft, non-tender, non-distended 
abdomen, and his chest was clear to auscultation.  

In an October 2003 VA medical report, the examiner noted that 
the veteran stated that he had "breathing trouble," 
manifested by having to take a voluntary deep breath several 
times daily.  He had no coughing or wheezing, and the 
clinician noted the veteran's report of having spots on his 
lungs, but the failure of X-rays to confirm this as recently 
as March 2002.  He also complained of chronic low back pain.  
Lungs were clear at this time, and the clinician indicated 
that the veteran had intermittent subjective dyspnea, 
probably anxiety.  

A follow-up November 2003 VA medical note conveys that the 
veteran had no associated chest pain, diaphoresis, nausea, 
vomiting, or radiation.  A physical examination revealed 
regular heart sounds, no gallop, rub or murmur, as well as 
clear lungs to auscultation.  The clinician determined that 
the veteran had dyspnea probably due to anxiety.  A 
consultation six months before had revealed a normal 
pulmonary function test, mild restricted pattern with normal 
FEV1.  The clinician directed the veteran to take a stress 
test.  

In January 2004, the veteran complained of intermittent chest 
discomfort lasting minutes to hours, as well as intermittent 
episodes of "catching his breath" not associated with any 
physical exertions.  He noted that he developed chest 
tightening with this difficulty breathing.  At this time his 
lungs were clear to auscultation bilaterally and his heart 
had a normal rate and rhythm.  His abdomen was non-tender, 
non-distended and exhibited normal bowel sounds.  

A February 2004 VA medical report indicates that the 
veteran's cardiac angiogram was negative for coronary artery 
disease (CAD).  His pulmonary function test did not reveal 
findings consistent with chronic obstructive pulmonary 
disease, although at this time he had mild decreased breath 
sounds (BS).  His heart had a regular rate rhythm and no 
murmur, and his abdomen was soft, non-tender, non-distended 
and had no hepatosplenomegaly.  

In his February 2004 correspondence, the veteran stated that 
the military had discovered that he had spots on his lungs 
around February 1970.  He also stated that VA medical records 
dated 2001 continued to show these spots and that the spots 
explained his breathing problems.  

As noted in an April 2004 statement, the veteran affirmed 
that he had no history of active duty in Vietnam.  

A VA X-ray of the chest, also dated April 2004, indicates 
that the veteran's lungs were clear and that his heart 
appeared normal, as did his diaphragm, pleura and chest wall.    

As reflected in a June 2004 VA medical note, the veteran 
complained that he had to take a deep breath (or sigh) in 
order to get more air in his lungs.  He denied having 
shortness of breath or chest pain, and reportedly could exert 
himself for a mile without stopping.  A review of systems 
produced negative results, and his lungs were clear to 
auscultation bilaterally.  He displayed symmetric chest 
expansion, no wheezes, no cracks, no dullness to percussion, 
and no egophony.  Chest X-rays showed normal 
cardiomediastinal silhouette, normal-appearing diaphragms, 
and no infiltrates, no effusions and no masses.  Based on 
these data, and pulmonary function testing, the examiner 
determined that "I am unable to explain the patient's 
symptoms by any other the objective data of pulmonary 
function test, arterial blood gas, the chest x-ray . . . .  
The patient's complaints actually do not appear to be 
dyspnea, but more a subjective awareness of the normal need 
for humans to sign periodically when they breathe.  The 
patient does not have any evidence of interstitial lung 
disease based on his diffusion capacity of carbon monoxide or 
exercise O2 saturation measurements.  In addition, his chest 
x-ray does not show any evidence of interstitial lung 
disease. . . . [H]is arterial blood gas does not show any 
increased depth space or impaired oxygenation that would 
suggest chronic thrombolic disease."  He concluded that none 
of the available testing methods revealed anything grossly 
abnormal, and reassured the veteran as such.     

Also in June 2004, in September 2004 and July 2005, the 
veteran's abdomen was soft, non-tender, non-distended, 
positive for normal active bowel sounds without 
hepatosplenomegaly.  As of September 2004 and March 2005 the 
veteran's lungs were normal and clear to auscultation and 
percussion.  

A September 2005 letter from the veteran's comrade in Panama, 
T.J.F., indicates that he observed personnel spraying some 
sort of chemical along the fence lines from time to time.  
Although he stated that he did not know what substance the 
spray consisted of, he observed that grass and other 
shrubbery died if sprayed.  T.F.J. reported that he had heard 
individuals refer to the use of Agent Orange in the Canal 
Zone about a lookout hill and in the area where the military 
conducted land mine testing.  He also attested that a group 
of soldiers, named "POTLID," worked around those areas, and 
that the veteran belonged to that group.      

At the veteran's October 2005 Decision Review Officer (DRO) 
hearing, the veteran testified that he had difficulty 
breathing and that he had to take deep breaths every once in 
a while, as his breathing had gotten shorter.  Hearing 
Transcript at 4.  He further conveyed that during his service 
in Panama, he had been exposed to Agent Orange, which had 
been used to kill elephant grass.  Hearing Transcript at 4-5.  
The veteran stated that during his active service, X-rays had 
detected three spots on his lungs.  Hearing Transcript at 5-
6.  He affirmed that he had never received a diagnosis of any 
lung disorder and that he never served in Vietnam or Korea.  
Hearing Transcript at 7, 8, 10.  The veteran complained that 
he had abdominal pain that would come and go.  Hearing 
Transcript at 10.  As with the lung or breathing issue, 
however, the veteran testified that physicians had not 
provided any diagnosis.  Hearing Transcript at 11.              
   
In January 2007, and preciously in May 2004, the veteran 
submitted newspaper articles from the Dallas Morning News 
(August 1999), which attested to the fact that the United 
States tested herbicides, such as Agent Orange, in Panama 
during the 1960s and 1970s.    
c. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a lung 
disorder manifested by breathing problems.  While the Board 
acknowledges that the veteran's SMRs contain an indication of 
mild fibrosis of the left lung, on his January 1970 
separation examination, he received a normal clinical 
assessment of the lungs and chest.  This weighs against the 
claim, as it demonstrates that any in-service lung problem 
that the veteran had became fully resolved upon his 
discharge.  Moreover, post-service records, dated June 2004, 
which include pulmonary function tests and X-ray reports, 
bear no indication of any current diagnosis of a lung 
disorder.  The veteran's breathing problem has been 
attributed to anxiety or a variant of a normal breathing 
pattern rather than to underlying pulmonary disease.  
Likewise, another, October 2003 VA medial examiner did not 
connect the veteran's reported lung or breathing issue to any 
incident of active service but related it to his anxiety.  
Presumptive service connection relating to exposure to Agent 
Orange also is not for application, as the veteran neither 
had the requisite Vietnam service nor any of the enumerated 
presumptive diseases under 38 C.F.R. § 3.309(e).  
Accordingly, the Board must deny this claim. 

The Board also finds that the evidence weighs against the 
veteran's claim of service connection for a disorder 
manifested by abdominal pain.  Specifically, the veteran's 
SMRs are negative of any complaints of, treatment for, or 
diagnosis of any abdominal disorder, and the current medical 
evidence of record similarly reflects no diagnosis of any 
malady manifested by abdominal pain.  To the contrary, 
medical records spanning August 2002 to July 2005 indicate 
that the veteran has a normal abdomen, which is soft, non-
tender and non-distended.  Moreover, the record contains no 
medical evidence suggesting any causal link between the 
claimed abdominal pain and the veteran's active service or 
any incident thereof.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 ( Fed. Cir. 1997) (holding that VA's and 
the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, post-service medical evidence rules out a current 
diagnosis of a disability manifested by abdominal pain.  In 
the absence of such evidence, the claim must be denied.  In 
further support of this conclusion, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, such as here with the veteran's complaint of 
abdominal pain, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but as the preponderance 
of the evidence is against the claim for service connection 
for a lung disorder, the doctrine of reasonable doubt is not 
applicable and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


IV. Initial Higher Rating

a. Law & Regulations

Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed his claim in August 2002, the 
following relevant provisions in 38 C.F.R. § 4.71a relating 
to evaluations of the spine, were in effect:  Under 
Diagnostic Code 5289, a veteran would receive a rating of 40 
percent for favorable ankylosis of the lumbar spine and 50 
percent for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2001).  Pursuant to Diagnostic Code 
5292, a veteran would receive a maximum rating of 40 percent 
for severe limitation of motion of the lumbar spine, and, 
under Diagnostic Code 5295, would generate a maximum rating 
of 40 percent for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2001).  

With respect to evaluations for intervertebral disc syndrome 
(IDS), Diagnostic Code 5293 provided for a 40 percent rating 
when the veteran exhibited severe, recurring attacks, with 
intermittent relief, and a maximum 60 percent rating for 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).      

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 23, 2002 and September 26, 2003.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003); 67 Fed. Reg. 54345 
(Aug. 22, 2002).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
veteran's disability under the pre-September 2002 and 2003 
amendment versions of 38 C.F.R. § 4.71a as well as the post-
September 2002 and 2003 amendment versions.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 40 percent rating when he exhibits forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242 (2007).  The next higher 
rating of 50 percent will be awarded when a veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a veteran will generate the maximum 100 percent evaluation if 
he has unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242 (2007).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2007).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2007).  

As for IDS, under the new criteria, Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Note (6) (2007).  Under the 
latter criteria, a veteran with IDS who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1) (2007).   

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for his service connected lumbar spine 
disorder, as opposed to having filed a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(noting distinction between claims stemming from an original 
rating versus increased rating).  The veteran thus seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it and objects to it as 
being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Standard of Proof
Additionally, as with service connection claims, when the 
evidence falls in relative equipoise, the veteran receives 
the benefit of the doubt in his favor.  



b. Factual Background
A May 2003 VA examination reveals the following test results: 
the veteran had flexion to 30 degrees, extension to 25 
degrees, lateral tilt 10 degrees bidirectionally, and 
bidirectional rotation to 15 degrees.  He experienced pain at 
the end of each movement.  

In April 2004 the veteran submitted to a VA examination to 
assess the severity of his service connected back disability.  
At this time, the veteran reported having tingling down the 
right lower extremity, as well as low back pain.  Flare-ups 
occurred every three to four months and lasted a few days at 
a time, with total incapacity occurring approximately once 
per year.  

On physical examination, the veteran could forward flex to 80 
degrees, with pain occurring at 60 degrees.  He could side 
tilt 320 degrees bilaterally and extend 15 degrees, although 
the latter movement was not comfortable.  The veteran could 
rotate to 75 degrees bidirectionally with some discomfort, 
but he could toe and heel walk.  He had no muscle spasm, 
tenderness or weakness.  X-rays showed no significant lumbar 
spine abnormality, and the examiner detected no neurological 
deficit.  Pain caused an additional 10 degrees limitation of 
motion.         

September 2004, December 2004 and July 2005 VA medical 
reports convey the veteran's past medical history of chronic 
low back pain. 

In July 2005 the veteran underwent another VA examination of 
the back, where the examiner reviewed the claims file.  The 
veteran reported having pain, and that standing for just 10 
to 15 minutes made the back pain more severe.  He did not use 
a brace, but did use muscle relaxers.  The veteran noted that 
he had experienced flare-ups, and his last period of total 
incapacity had occurred four years ago, lasting four to five 
days.  

A physical examination revealed that the veteran could flex 
forward to 70 degrees, side tilt 15 degrees bilaterally, 
extend 15 degrees, and rotate bilaterally to 45 degrees.  The 
veteran exhibited pain when those limits were reached.  He 
could heel-toe walk, and he did not exhibit muscle spasm, 
weakness or tenderness.  The clinician did not detect any 
neurological defect, motor or sensory, nor did he find that 
the veteran had incoordination or weakness, although he noted 
that the veteran's back pain "would add the loss of another 
10 degrees to his flexion movement."  X-rays taken in April 
2004 revealed no significant lumbar spine abnormality.  Based 
on these data, the clinician diagnosed the veteran with 
fracture of the transverse process of L2 vertebra.            

At his October 2005 Decision Review Officer (DRO) hearing, 
the veteran testified that he experienced back pain if he 
walked for any length of time or when bending.  Hearing 
Transcript at 2.  He also indicated that he was unable to 
work at this time.  Hearing Transcript at 2.  The veteran 
apparently visited VA twice per year for his back disability, 
and had a prescription for muscle relaxers.  Hearing 
Transcript at 3.    

As conveyed in his October 2005 substantive appeal, the 
veteran claimed that he has unfavorable ankylosis of the 
entire thoracolumbar spine.  

In February 2007 the veteran submitted to another VA 
examination of the spine.  The examiner reviewed the 
veteran's claims file.  The veteran reported taking Vicodin 
and muscle relaxers for pain, and a February 2006 MRI showed 
degenerative disc disease of the lumbar spine (multi-level) 
as well as ruptured discs at the L4 and L5, with the cal sac 
compression, but no foraminal or cord involvement.  

A physical examination revealed that the veteran had normal 
pinprick and vibratory sensation on the legs and no edema.  
He exhibited back extension to 25 degrees,  flexion to 85 
degrees, left lateral movement to 25 degrees, right lateral 
movement to 30 degrees, and bilateral rotation to 30 degrees.  
The veteran did not have scoliosis, but displayed almost a 
complete loss of lumbar curve.  He experienced painful 
motion, but no associated weakness, fatigability or 
incoordination, and no additional limitation of motion during 
flare-ups or on repetitive motion x3.  He limped on the right 
leg, and he could not walk on his heels or toes, and a rectal 
examination revealed diminished sensation, tone and reflex.  
The veteran also described experiencing flare-ups of pain but 
no bowel complaints, as secondary to the back disability.  He 
could stand for 10 minutes and walk a few blocks, with 
increased back pain ascending and descending stairs.        

Based on these data, the VA examiner diagnosed the veteran 
with fracture, transverse process of L2, which has healed 
with treatment and manifests in a decrease in range of 
motion, as well as degenerative disc disease of the lumbar 
spine with disc protrusion at the L4-L5 with back pain, right 
leg radiation and moderate disability with progression.  The 
clinical also stated that the veteran's current "[l]umbar 
disc disease is not secondary to or interrelated with his 
transverse fracture of L2.  Rather this is due to age and 
attrition, but not secondary or interrelated with the 
documented transverse process fracture."       

c. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for an initial or staged rating in excess 
of 40 percent for his service connected back disability.  The 
veteran currently receives the maximum disability rating (40 
percent) under Diagnostic Codes 5292 and 5295 (2001).  In 
addition, none of the medical evidence of record indicates 
that the veteran currently has unfavorable ankylosis of the 
lumbar spine or ankylosis of the entire thoracolumbar spine, 
as would be required for a higher rating of 50 percent under 
Diagnostic Code 5289 (2001) or Diagnostic Code 5237 (2007) 
respectively.  The veteran has not reported, and the medical 
evidence does not show, that he has experienced 
incapacitating episodes of IDS having a total duration of at 
least six weeks during the previous twelve months, as would 
be necessary for the next higher rating of 60 percent under 
Diagnostic Code 5243 (2007).  At most, as noted by the April 
2004 VA examiner, the veteran has reported having 
incapacitating episodes once per year, lasting a few days at 
a time.  Nor does the evidence reflect that the veteran has 
experienced pronounced IDS manifested by demonstrable muscle 
spasm, absent ankle jerk and the like, as would support a 
higher rating of 60 percent under Diagnostic Code 5293 
(2001).  Instead, April 2004 and July 2005 VA examiners 
expressly found that the veteran had no back muscle spasms or 
other neurological defects.  The veteran's service connected 
lumbar spine disability is manifested by limitation of motion 
and pain, but not by ankylosis of the thoracolumbar spine, 
incapacitating episodes lasting six weeks in the past year 
necessitating bedrest prescribed by a physician, or 
pronounced intervertebral disc syndrome.  It is also 
pertinent to note that examinations have not shown an absent 
ankle reflex.  The veteran's service-connected fracture of L-
2 is healed and the preponderance of the X-ray evidence is 
against a deformity of that vertebral body.  Hence, an 
initial higher rating in excess of 40 percent for a service 
connected back disability or a separate compensable rating 
for a vertebral deformity is not warranted. 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (2001) & 
Diagnostic Codes 5237, 5243 (2007). 

The Board also determines that assignment of additional, 
separate evaluations for any neurological defect, to include 
radiculopathy and bowel or bladder impairment, is not 
warranted at this time.  While the veteran complained of 
tingling in the right lower extremity in April 2004, on 
physical examination, the clinician detected no neurological 
defect.  The July 2005 VA examiner similarly found no motor 
or sensory neurological deficit, and the February 2007 VA 
clinician likewise discovered normal pinprick and vibratory 
sensation on the legs.  This lack of any objective 
neurological impairment coupled with the fact that the 
February 2007 clinician expressly declined to attribute the 
veteran's radiating pain, right leg, to his service connected 
transverse fracture, L-2, weighs against assigning an 
additional, separate evaluation for said impairment.  

As far as the DeLuca factors are concerned, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 cannot support a higher rating 
because the Court of Appeals for Veterans Claims has held 
that there is no basis for a rating higher than the maximum 
scheduler rating for additional limitation of motion due to 
pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

For the reasons stated above, the Board finds that an 
increased rating for the veteran's service-connected low back 
disability is not warranted.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56. 

The question of whether an extraschedular rating is warranted 
for the veteran's low back disability is addressed in the 
remand below.   


ORDER

New and material evidence having been received, the claim for 
service connection for a lung disorder is reopened.

Service connection for a lung disorder is denied.

Service connection for a disability manifested by abdominal 
pain is denied.  

An initial or staged schedular rating in excess of 40 percent 
for a service connected back disability is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for prostate cancer as well as the referral of his 
back disability claim for extraschedular consideration.  38 
C.F.R. § 19.9 (2007).  A summation of the relevant evidence 
is set forth below.  

In August 2002, the veteran was diagnosed with prostate 
cancer, for which he underwent a prostatectomy.  In addition, 
as noted above, he has asserted that he believes he was 
exposed to herbicide agents, to include Agent Orange, during 
his active service in Panama between 1968 and 1970.  In 
support of this assertion, the veteran has offered additional 
lay evidence, in the form of a buddy statement corroborating 
this impression as well as newspaper articles indicating that 
military officials had affirmed that Agent Orange had been 
used in testing performed in Panama in the 1960s and 1970s.  
Specifically, a September 2005 letter from the veteran's 
comrade in Panama, T.J.F., indicates that he observed 
personnel spraying some sort of chemical along the fence 
lines from time to time.  Although T.J.F. stated that he did 
not know what substance the spray consisted of, he observed 
that grass and other shrubbery died if sprayed.  T.F.J. 
reported that he had heard individuals refer to the use of 
Agent Orange in the Canal Zone about a lookout hill and in 
the area where the military conducted land mine testing.  He 
also attested that a group of soldiers, named "POT LID," 
worked around those areas, and that the veteran belonged to 
that group.      

The veteran did not have active service in Vietnam and it is 
not contended otherwise.  Regarding his claim that he was 
exposed to Agent Orange while on active duty in Panama, as 
noted in the decision above, supportive lay evidence has been 
presumed to be credible for the purpose of reopening the 
veteran's claim for service connection for prostate cancer.  
Upon viewing all of the evidence relating to the question of 
whether the veteran was in fact exposed to herbicides 
(specifically claimed as Agent Orange) while on active duty 
in Panama, the Board finds that the RO must ensure that all 
of the veteran's service personnel records have been 
obtained, to include any evidence relating to occupational 
exposure to toxic agents, and conduct any additional 
development that is indicated, before making a finding as to 
whether the veteran was exposed to a herbicide during 
service, to include Agent Orange, or any other toxic agent 
during that time.  If such exposure is confirmed, the 
question that would remain is whether a causal link exists 
between the veteran's post-service prostate cancer such in-
service exposure.  An examination that includes a nexus 
opinion would then be warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In addition, as discussed above, the Board has determined 
that the veteran's back disability warrants referral to the 
appropriate officials for consideration of an extra-schedular 
evaluation.  While the Board does not itself have the 
authority to assign, in the first instance, a higher rating 
on an extraschedular basis, it may submit the case for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO should also provide the 
veteran written notification specific to 
the claim for an extraschedular rating 
for his back disability under 38 C.F.R. § 
3.321(b)(1), to include informing him of 
the relevancy of any evidence from an 
employer or former employer relating to 
his claim of significant work impairment 
caused by his back disability.  The 
veteran should further be requested to 
submit all evidence in his possession 
that pertains to this aspect of his 
claim.

2.  The RO must ensure that all of the 
veteran's service personnel records have 
been obtained, to include any evidence 
relating to occupational exposure to 
toxic agents, and conduct any additional 
development that is indicated, before 
making a finding as to whether the 
veteran was exposed to a herbicide while 
on active duty in Panama, to include 
Agent Orange, or any other toxic agent 
during that time.

3. If and only if the RO confirms that 
the veteran was exposed to any toxic 
agent during service, to include 
herbicides such as Agent Orange, the 
veteran must be afforded a VA medical 
examination for the purpose of 
determining the likely etiology of his 
prostate cancer.  The examiner should 
review the relevant evidence in the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment), the physical 
examination, any laboratory tests that 
are deemed necessary, and any additional 
specialty examinations that are 
warranted, the clinician is requested to 
answer the following question:

Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
the veteran's prostate cancer 
is causally linked to exposure 
to a herbicide while on active 
duty, to include Agent Orange 
or any other toxic agent that 
has been confirmed by the RO? 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  
		
3. The AMC/RO should also refer the case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation for the 
veteran's service connected back 
disability.  38 C.F.R. § 3.321(b) (2007).
 
4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

  These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


